Filed 4/2/13 P. v. Peterson CA2/4
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                        DIVISION FOUR




THE PEOPLE,                                                                   B242410

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. SA075392-02)
          v.

JOSEPH M. PETERSON,

          Defendant and Appellant.



          APPEAL from a judgment of the Superior Court of Los Angeles County,
Lawrence J. Mira, Judge. Affirmed.
          Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.
      Joseph M. Peterson pled no contest to possession of a controlled substance and
appeals from the denial of his motion to suppress. Our independent review of the record
reveals no arguable issue that would aid Peterson. We affirm the judgment of conviction.


                    FACTUAL AND PROCEDURAL SUMMARY
      Deputy Sheriff Guillermo Loza was on routine patrol at the intersection of
Topanga Canyon Boulevard and Lanark Street at 0202 hours on July 1, 2010 when he
saw a red Ford F-350 pickup truck speeding southbound on Topanga while straddling the
lane lines. He believed the vehicle was traveling 15 miles an hour over the posted limit.
He and his partner, Deputy Justin Solomon, initiated a traffic stop of the pickup. Deputy
Loza walked up to the passenger side of the pickup. He saw the driver lean down toward
the right floorboard area, then suddenly sit back in his seat. The deputy saw a baggy
containing a crystallized substance resembling methamphetamine protruding from
underneath the plastic driver’s side floor mat. The baggy was within arm’s reach of the
passenger, but the deputy did not see the passenger make any downward movements.
Deputy Solomon detained the driver, searched him for narcotics, and placed him in the
back seat of the patrol car. Deputy Solomon then took the passenger, appellant, out of
the pickup and searched him for narcotics and weapons. Deputy Loza saw Deputy
Solomon retrieve a plastic bindle containing a crystallized substance resembling
methamphetamine from appellant’s right zipper short pocket. The bindle was booked
into evidence. Based on the initial observation of a crystallized substance resembling
methamphetamine taken from his pocket, appellant was detained and arrested for
possession of methamphetamine.
      Appellant was charged with possession of methamphetamine in violation of
Health and Safety Code section 11377, subdivision (a) and it was alleged that he had
served a prior prison term within the meaning of Penal Code section 667.5, subdivision
(b). At the preliminary hearing, the court heard and denied appellant’s motion to
suppress the drugs seized from his pocket. Appellant was held to answer, arraigned, and
pled not guilty. He then renewed the motion to suppress, which was denied. Appellant

                                            2
waived his constitutional rights and pled no contest. He was placed on summary
probation under the Proposition 36 alternative sentencing scheme. He filed a timely
notice of appeal.


                                      DISCUSSION
       We appointed counsel to represent appellant on appeal. Appointed counsel filed
an appellate brief raising no issues, but asking this court to independently review the
record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436, 441–442. We
advised appellant that he had 30 days within which to submit by brief or letter any
contentions or arguments he wished this court to consider. No response has been
received.
       We have independently reviewed the record in accordance with People v. Wende,
supra, 25 Cal.3d at pages 441–442, and find no arguable issues that could aid appellant.


                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EPSTEIN, P. J.
We concur:



       WILLHITE, J.



       SUZUKAWA, J.




                                             3